                 Case 21-50263-JTD         Doc 60   Filed 05/13/21      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

  In re:                                                        Chapter 11 Case
  WARDMAN HOTEL OWNER, L.L.C.,
                                                                Case No. 21-10023 (JTD)
                                Debtor.

  MARRIOTT HOTEL SERVICES, INC.
  10400 Fernwood Road,
  Bethesda, Maryland 20817                                      Adv. Pro. No. 21-50263 (JTD)

                              Plaintiff,

  -against-

  WARDMAN HOTEL OWNER, L.L.C.
  4747 Bethesda Avenue, Suite 200,
  Bethesda, Maryland 20814

  PACIFIC LIFE INSURANCE COMPANY
  700 Newport Center Drive
  Newport Beach, California 92660

                                Defendants.

    ORDER GRANTING MARRIOTT HOTEL SERVICES, INC.’S MOTION FOR
 MANDATORY ABSTENTION FROM HEARING AND REMAND CLAIMS AGAINST
   PACIFIC LIFE INSURANCE COMPANY PURSUANT TO 28 U.S.C. § 1334(c)(2)

       Upon consideration of the motion (the “Motion”) of Marriott Hotel Services, Inc.

(“Marriott”) for entry of an order abstaining from hearing the claims against Pacific Life Insurance

Company (the “Pacific Life Claims”), and remanding the Pacific Life Claims to the Circuit Court

for Montgomery County in Maryland (the “Maryland State Court”), having found that notice of the

Motion was proper and adequate under the circumstances, and the Court, for the reasons stated on

the record at the hearing on May 11, 2021, having found that cause exists to grant the relief set forth

in the Motion,
                Case 21-50263-JTD         Doc 60       Filed 05/13/21    Page 2 of 2




       IT IS HEREBY ORDERED THAT:

       1.       The Motion is GRANTED, as set forth herein.

       2.       The Court hereby abstains from hearing the Pacific Life Claims pursuant to 28 U.S.C.

§ 1334(c)(2).

       3.       The Pacific Life Claims are hereby remanded to the Maryland State Court.

       4.       Marriott, Pacific Life, the Clerk of the United States Bankruptcy Court for the District

of Delaware, and the Maryland State Court are authorized to take all steps necessary or appropriate

to carry out this Order.

       5.       This Court retains jurisdiction with respect to interpretation of this Order.




        Dated: May 13th, 2021                              JOHN T. DORSEY
        Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                 -2-
